Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered August 2, 2002, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 372 to 7 years, and judgment, same court (Marcy L. Kahn, J.), rendered October 17, 2002, convicting him, after a jury trial, of petit larceny, and sentencing him to a concurrent term of one year, unanimously affirmed.
At defendant’s first trial, he was convicted of petit larceny but the jury was unable to reach a verdict as to burglary. On retrial, defendant was convicted of burglary.
At the first trial, the court properly denied defendant’s application made under Batson v Kentucky (476 US 79 [1986]), since defendant failed to establish a prima facie case of intentional discrimination (see People v Brown, 97 NY2d 500, 507-508 [2002]). The record is clear that the court made only a step-one ruling.
At defendant’s second trial, the court’s charge, taken as a whole (see People v Samuels, 99 NY2d 20, 25-26 [2002]), stated the correct legal principles, including the People’s obligation to prove that defendant knew that his entry was unlawful (see *447People v Basch, 36 NY2d 154, 159 [1975]). Furthermore, the court made it clear that the credibility of defendant’s assertion that he believed his entry to be lawful was a question for the jury. Concur—Buckley, P.J., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.